Citation Nr: 1022548	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel







INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought on 
appeal.

In a March 2010 rating decision, the RO granted entitlement 
to service connection for bilateral sensorineural hearing 
loss, and assigned a 10 percent disability evaluation 
effective January 31, 2005 and a 30 percent disability 
evaluation effective February 2, 2010.

As the Veteran's claim of entitlement to service connection 
for bilateral hearing loss has been granted by the RO, the 
matter is no longer in appellate status and therefore, will 
not be addressed by the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  In March 2005 and February 2010 VA audiological 
examinations, the Veteran  denied that he experiences 
tinnitus.

3.  Tinnitus was not incurred during any period of military 
service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his service 
connection claim, in correspondence sent to the Veteran in 
February 2005. This letter told him what evidence was needed 
to substantiate entitlement to service connection. The letter 
also notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
service connection claim, and identified his duties in 
obtaining information and evidence to substantiate his claim.

A July 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date pursuant to Dingess.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the February 2005 
and July 2006 letters complied with this requirement.

VCAA notice was provided after the initial adjudication of 
the claim.  The timing deficiency was cured by readjudication 
of the claim in a March 2010 supplemental statement of the 
case that was issued after the notice was provided.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained all available records, including service 
records, and records from various federal agencies.  
Additionally, the Veteran was afforded an adequate VA 
examination in response to his claim. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.




Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology. Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, will be 
presumed if they are manifest to a compensable degree within 
the year after active service. 38 U.S.C.A. § 1112(a); 38 
C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).


Tinnitus

Background and Analysis

The Veteran contends that he is entitled to service 
connection for tinnitus as the  result of noise exposure 
while performing duties as an aircraft electrician.  Having 
carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Tinnitus was not shown during service nor was it shown for 
years thereafter. The first notation of tinnitus associated 
with the record is a claim for service connection filed by 
the Veteran in January 2005, some fifty-six years after his 
discharge from service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Additionally, the Veteran underwent two VA audiological 
examinations, in March 2005 and February 2010.  In March 
2005, the Veteran denied experiencing tinnitus or vertigo.  
In February 2010, the Veteran specifically denied that he 
currently had tinnitus, reporting that he once had it but it 
"stopped several years ago."  Based on these two 
examinations, the Veteran does not have a current diagnosis 
of tinnitus.

The Board notes that service connection requires evidence 
that establishes that a Veteran currently has the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). Without evidence of a current disability, service 
connection cannot be granted.  Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability. See 38 U.S.C.A. § 1110. Accordingly, where, as 
here, the competent, probative evidence establishes that the 
Veteran does not have tinnitus, the current disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection. See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In this case, the 
claim for service connection for tinnitus must be denied 
because the first essential criterion for a grant of service 
connection-evidence of the claimed disability-has not been 
met.

The Board finds that the Veteran is competent to report that 
he has had ringing in his ears since service. However, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). Additionally, 
competency of evidence must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence. Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify"). The Board finds that little probative weight can 
be assigned to the Veteran's statements as to continuity of 
symptomatology, when considered in conjunction with the 
record as a whole. In this regard, while the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does 
not render his statements incredible, such absence is for 
consideration in determining credibility. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application. Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus and the claim must be 
denied.

ORDER


Service connection for tinnitus is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


